                     Case 2:18-cv-00189-RWS Document 75 Filed 03/02/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Northern District
                                                  __________  District of
                                                                       of Georgia
                                                                          __________


                     Cindy Cosper, et al.                         )
                             Plaintiff                            )
                                v.                                )      Case No.    2:18-cv-00189-RWS
                    Ford Motor Company                            )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Ford Motor Company                                                                                         .


Date:          03/02/2021
                                                                                             Attorney’s signature


                                                                                       Philip A. Henderson - 604769
                                                                                         Printed name and bar number
                                                                                          Watson Spence LLP
                                                                                        999 Peachtree Street, NE
                                                                                               Suite 1130
                                                                                           Atlanta, GA 30309
                                                                                                   Address

                                                                                    phenderson@watsonspence.com
                                                                                               E-mail address

                                                                                              (229) 436-1545
                                                                                              Telephone number

                                                                                              (678) 331-1545
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
